Title: From George Washington to James McHenry, 27 July 1798
From: Washington, George
To: McHenry, James


Private 
Dear SirMount Vernon 27th July 1798    
The Greyheads of Alexandria, pretty numerous it seems, and composed of all the respectable old People of the place; having formed

themselves into a company for the ^defence of the Town & its Vicinity, are in want of Colours; and it being intimated that the Presentation of them by Mrs Washington would be flattering to them; I take the liberty of requesting the favour of you to have made & sent to me as soon as is convenient, such as will be appropriate to the occasion. Handsome, but not more expensive than becomes Republicans (not Bachite Republicans) is reqd. If you think a Motto would be proper, the choice of one “chaste & unassuming”—is left to your own judgment. Send the cost, & the money shall be remitted by Yours always

Go: Washington

